 1   Mark C. Mao, CA Bar No. 236165                  QUINN EMANUEL URQUHART &
     Sean P. Rodriguez, CA Bar No. 262437            SULLIVAN, LLP
 2   Alexander J. Kolnik, CA Bar No. 299291          Andrew H. Schapiro (admitted pro hac vice)
     BOIES SCHILLER FLEXNER LLP                      andrewschapiro@quinnemanuel.com
 3   44 Montgomery St., 41st Floor                   191 N. Wacker Drive, Suite 2700
     San Francisco, CA 94104                         Chicago, IL 60606
 4   Tel.: (415) 293-6800
     Fax: (415) 293-6899                             Tel: (312) 705-7400
 5   mmao@bsfllp.com                                 Fax: (312) 705-7401
     srodriguez@bsfllp.com
 6   akonik@bsfllp.com                               Stephen A. Broome (CA Bar No. 314605)
                                                     stephenbroome@quinnemanuel.com
 7   James Lee (admitted pro hac vice)               Viola Trebicka (CA Bar No. 269526)
     Rossana Baeza (admitted pro hac vice)           violatrebicka@quinnemanuel.com
 8   BOIES SCHILLER FLEXNER LLP                      865 S. Figueroa Street, 10th Floor
     100 SE 2nd St., 28th Floor
 9   Miami, FL 33131                                 Los Angeles, CA 90017
     Tel.: (305) 539-8400                            Tel: (213) 443-3000
10   Fax: (303) 539-1307                             Fax: (213) 443-3100
     jlee@bsfflp.com
11   rbaeza@bsfllp.com

12   Counsel for Plaintiffs                          Counsel for Defendant

13

14                               UNITED STATES DISTRICT COURT

15                 NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

16                                                   Case No. 5:20-cv-03664-LHK
     CHASOM BROWN, MARIA NGUYEN,
17   WILLIAM BYATT, JEREMY DAVIS, and                STIPULATION AND [PROPOSED]
     CHRISTOPHER CASTILLO, individually              ORDER EXTENDING TIME FOR
18   and on behalf of all similarly situated,        BRIEFING ON GOOGLE’S MOTION TO
                                                     DISMISS FIRST AMENDED
19          Plaintiffs,                              COMPLAINT
20                 v.
21                                                   Judge:   Honorable Lucy H. Koh
     GOOGLE LLC,
22          Defendant.
23

24

25

26

27

28
                                                                         Case No. 5:20-cv-03664-LHK
                              STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR BRIEFING ON
                                          GOOGLE’S MOTION TO DISMISS FIRST AMENDED COMPLAINT
 1          This stipulation is entered into between Plaintiffs Chasom Brown, Maria Nguyen, William

 2 Byatt, Jeremy Davis, and Christopher Castillo (collectively, “Plaintiffs”) and Google LLC

 3 (“Google”), collectively referred to as the “Parties.”

 4          WHEREAS, Plaintiffs filed their Class Action Complaint on June 2, 2020 against Google

 5 LLC (“Google”);

 6          WHEREAS, Google filed its Motion to Dismiss Complaint on August 2, 2020;

 7          WHEREAS, Plaintiffs filed their Unopposed Motion for Leave to Propose Revised Motion

 8 to Dismiss Briefing Schedule (Dkt. No. 62) informing the Court that Google consented to Plaintiffs’

 9 filing of its First Amended Complaint by September 21, 2020;

10          WHEREAS, the Court granted Plaintiffs’ Unopposed Motion for Leave to Propose Revised

11 Motion to Dismiss Briefing Schedule and ordered the Parties to confer and “propose a revised

12 briefing schedule for the Court’s consideration” (Dkt. Nos. 62, 63);

13          WHEREAS, Plaintiffs filed their First Amended Class Action Complaint on September 21,

14 2020;

15          WHEREAS, the Parties met and conferred pursuant to the Court’s Order (Dkt. No. 63) on

16 September 30, 2020;

17          WHEREAS, pursuant to the Court’s Scheduling Notes, Google will email the Court for a

18 hearing date on the stipulated date on which Google’s Motion to Dismiss First Amended Complaint

19 is due, i.e., on October 21, 2020; and

20          WHEREAS, the Parties understand that the December 3, 2020 hearing date for Google’s

21 original Motion to Dismiss Complaint (Dkt. No. 61) would need to be changed in light of the

22 stipulated briefing schedule below;

23          NOW THEREFORE, the Parties stipulate to the following briefing schedule:

24          1.     The deadline for Google to file its Motion to Dismiss First Amended Complaint shall

25                 be October 21, 2020;

26          2.     The deadline for Plaintiffs to file any opposition to Google’s Motion to Dismiss First

27                 Amended Complaint shall be November 18, 2020; and

28
                                                  -1-                   Case No. 5:20-cv-03664-LHK
                              STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR BRIEFING ON
                                          GOOGLE’S MOTION TO DISMISS FIRST AMENDED COMPLAINT
 1          3.     The deadline for Google to file any reply in support of its Motion to Dismiss first

 2                 Amended Complaint shall be December 7, 2020.

 3

 4 DATED: October 2, 2020                      BOIES SCHILLER FLEXNER LLP

 5
                                                 By         /s/ Mark C. Mao
 6                                                    Mark C. Mao
 7                                                    Counsel on behalf of Plaintiffs

 8 DATED: October 2, 2020                      QUINN EMANUEL URQUHART &
                                               SULLIVAN, LLP
 9

10                                               By         /s/ Andrew H. Schapiro
                                                      Andrew H. Schapiro
11                                                    Counsel on behalf of Google
12

13                              ATTESTATION OF CONCURRENCE

14          I am the ECF user whose ID and password are being used to file this Stipulation and
15 [Proposed] Order Extending Time for Briefing on Google’s Motion to Dismiss First Amended

16 Complaint. Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that each of the signatories identified

17 above has concurred in the filing of this document

18

19 Dated: October 2, 2020                        By         /s/ Andrew H. Schapiro
                                                      Andrew H. Schapiro
20
                                                      Counsel on behalf of Google
21

22

23

24

25

26

27

28
                                                 -2-                   Case No. 5:20-cv-03664-LHK
                             STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR BRIEFING ON
                                         GOOGLE’S MOTION TO DISMISS FIRST AMENDED COMPLAINT
 1                                      [PROPOSED] ORDER
 2         Pursuant to stipulation of the parties, the Court hereby ORDERS:
 3         1.     The deadline for Google to file its Motion to Dismiss First Amended Complaint shall

 4 be extended to October 21, 2020.

 5         2.     The deadline for Plaintiffs to file any opposition to Google’s Motion to Dismiss First

 6 Amended Complaint shall be extended to November 18, 2020.

 7         3.     The deadline for Google to file any reply in support of its Motion to Dismiss first

 8 Amended Complaint shall be extended to December 7, 2020.

 9         IT IS SO ORDERED.
10 DATED: _______________, 2020                         _______________________________

11                                                      Hon. Lucy H. Koh
                                                        United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                -3-                   Case No. 5:20-cv-03664-LHK
                            STIPULATION AND [PROPOSED] ORDER EXTENDING TIME FOR BRIEFING ON
                                        GOOGLE’S MOTION TO DISMISS FIRST AMENDED COMPLAINT
